DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-10, 23, 25, and 26 are directed to an allowable product.  Claims 16-21, directed to the process of making or using the allowable product, have been previously withdrawn from consideration as a result of a restriction requirement filed on 10/05/2020.   A withdrawn claim that does not require all the limitations of an allowable claim will not be rejoined. Furthermore, where restriction was required between a product and a process of making and/or using the product, and the product invention was elected and subsequently found allowable, all claims to a nonelected process invention must depend from or otherwise require all the limitations of an allowable claim for the claims directed to that process invention to be eligible for rejoinder. See MPEP § 821.04(b). In order to retain the right to rejoinder, applicant is advised that the claims to the nonelected invention(s) should be amended during prosecution to require the limitations of the elected invention.  Therefore, claims 16-20 are not currently rejoined, but if amended to require all the limitations of the allowable claims would be eligible for rejoinder.
The examiner contacted the applicant’s representative on 06/29/2022 to request claims 16-21 be amended in accordance with allowable claims 1-10, 23, 25, and 26.  It was agreed that if an amendment could not be provided on or before 07/01/2022 an office action would be filed and the examiner would reconsider rejoining the claims at the next action on the merits.

Allowable Subject Matter
Claims 1-10, 23, and 25-26 are allowed.


	Reasons for Allowance
	The following is an examiner' s statement of reasons for allowance: 
The closest prior art of record is Morrison et al (US 2004/0052768 A1) in view of Palmer et al (US 2014/0081296 A1) which does not teach or render obvious the cumulative claim limitations. It is noted that the combination teaches a device adapted to be implanted in the body of a subject to form an implant capable of replacing and/or increasing a soft tissue volume, said device being of the type comprising a three-dimensional wireframe which defines a space internal to said wireframe, wherein said wireframe is bioresorbable, comprises two lateral openings forming a transverse passage enabling the insertion of a vascular pedicle and further comprises at least two sheets of a bioresorbable textile adapted to be stacked one on top of the other in said space internal to said wireframe, and wherein said textile is a three-dimensional structure which includes at least two superimposed surface layers, each layer being a respective face of two opposite faces of said textile, and both layers being formed by an interweaving of at least two same threads connecting said surface layers, said interwoven threads form pores which pass throughout the thickness of said textile; and wherein said textile includes connection points between said surface layers, said connection points corresponding to nodes or fastening areas between said threads, and being distributed so that said surface layers may be separated in the direction of the thickness of the textile over at least 30% of the surface of the textile.
However, the prior art either individually or in combination with, does not teach or render obvious wherein the threads are the same strands within the context of the cumulative claim limitations. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774